United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3903
                       ___________________________

                                   Rashad Hasan

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Bank of America, N.A.; BANA CIG HF1 LIENS GOV REW; Bank of America,
     N.A., as successor by merger to BAC Home Loans Servicing LP f/k/a
                   Countrywide Home Loans Servicing LP

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: June 21, 2016
                               Filed: July 6, 2016
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      After Rashad Hasan filed a complaint against Bank of America, N.A. (BANA)
under the Fair Debt Collection Practices Act (FDCPA) and the Truth in Lending Act
(TILA),1 the District Court2 granted BANA’s motion to dismiss under Rule 12(b)(6)
of the Federal Rules of Civil Procedure and denied Hasan leave to amend the
complaint. Hasan appeals. After review, see Adams v. Am. Family Mut. Ins. Co.,
813 F.3d 1151, 1154 (8th Cir. 2016) (“We review de novo a district court’s grant of
a motion to dismiss.”); Friedman v. Farmer, 788 F.3d 862, 869 (8th Cir. 2015) (noting
that the appeals court reviews de novo the district court’s legal conclusions when that
court denied as futile a motion for leave to amend), we affirm.

       We agree with the District Court that Hasan’s boilerplate allegations do not
describe a specific act that violated the specific provisions of the FDCPA. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that “[t]hreadbare recitals of
the elements of a cause of action, supported by mere conclusory statements, do not
suffice” to save a complaint from dismissal). Hasan’s purported rescission of his
residential mortgage does not support a cause of action under the TILA, see 15 U.S.C.
§ 1635(e)(1) (exempting from the right of rescission “a residential mortgage
transaction”); 15 U.S.C. § 1602(x) (defining “residential mortgage transaction” as “a
transaction in which a mortgage . . . is created or retained against the consumer’s
dwelling to finance the acquisition or initial construction of such dwelling”), and his
claim for damages is untimely, 15 U.S.C. § 1640(e) (requiring that a civil action for
damages under the TILA be brought “within one year from the date of the occurrence
of the violation”). Finally, the district court properly denied as futile Hasan’s motion
to amend the complaint because the proposed amended complaint fails to correct the
deficiencies of the original complaint.

      We affirm and we deny Hasan’s pending motion.
                             _____________



      1
       Hasan also raised identity-theft claims but failed to brief their dismissal. See
Falco v. Farmers Ins. Grp., 795 F.3d 864, 868 (8th Cir. 2015) (noting that an appellate
court will not ordinarily consider issues not briefed on appeal).
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-